HESTER, Judge,
dissenting:
I respectfully dissent. The Commonwealth presented more than sufficient evidence to meet its burden of proof. There was evidence that appellant came to the President of Auto Haus, Inc. and negotiated with him concerning the sale of the automobile in question, a new 1979 Buick, and represented that the car was his and he wanted to sell it. It was appellant who delivered the car to the Auto Haus used car lot and told the President that he would send his man down with the title for the automobile. Appellant conducted all the negotiations for the sale of the car. The records of Auto Haus indicate the car was purchased from appellant. Appellant’s name appeared on the check representing payment for the car but not as payee. I would affirm on the able opinion of Judge Munley of the trial court.